Case 1:19-cv-03304-NYW Document 5 Filed 02/11/20 USDC Colorado Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-cv-03304-NYW
HOWARD COHAN,
                 Plaintiff,
v.
EVANS MANAGEMENT LLC,
                 Defendants.

      NOTICE OF VOLUNTARY DISMISSAL UNDER FED. R. CIV. P.
                41(a)(1)(A)(i) WITHOUT PREJUDICE

      Plaintiff, through his undersigned counsel, voluntary dismisses this action

under Fed. R. Civ. P. 41(a)(1)(A)(i) without prejudice.

                                             Respectfully Submitted,

                                             BLACKMORE LAW PLC

                                            /s/ Gloria Y. Saad
                                        By: Gloria Y. Saad
                                            Blackmore Law PLC
                                            Attorney for Plaintiff
                                            21411 Civic Center Drive, Suite 200
                                            Southfield, MI 48076
                                            P: (248) 845-8594
                                            E: gsaad@blackmorelawplc.com
                                            P83131
Dated: February 11, 2020




                                         1
Case 1:19-cv-03304-NYW Document 5 Filed 02/11/20 USDC Colorado Page 2 of 2




                        CERTIFICATE OF SERVICE

     I hereby certify that on February 11, 2020, I filed and served the foregoing

NOTICE OF VOLUNTARY DISMISSAL UNDER FED. R. CIV. P. 41(a)(1)(A)(i)

WITHOUT PREJUDICE on all ECF participants via the court’s CM/ECF system.



                                             /s/ Gloria Y. Saad
                                             Gloria Y. Saad




                                        2
